Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:	

Action is in response to the claim filed on 10/15/2020.

	Claims 1-18 have been examined and are pending with this action.
  
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-6 are rejected under 35 U.S.C. 101 as they are drawn to software per se.  While the applicants appear to be attempting to claim a product, which qualifies as one of the four statutory categories of invention, the applicant’s claim language does not clearly show that the product is comprised by hardware.
The examiner notes that amending in the term “processor and memory” along with devices as the physical structure where the program code resides, it would overcome the above 35 U.S.C. 101 issues.




Claim Rejections - 35 USC § 103
 Following is a quotation of 35 U.S.C. 103(a) which forms basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through invention is not identically disclosed or described as set forth in section 102 of this title, if differences between subject matter sought to be patented and prior art are such that subject matter as a whole would have been obvious at time invention was made to a person having ordinary skill in art to which said subject matter pertains.  Patentability shall not be negatived by manner in which invention was made.

 factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining scope and contents of prior art.
2.	Ascertaining differences between prior art and claims at issue.
3.	Resolving level of ordinary skill in pertinent art.
4.	Considering objective evidence present in application indicating obviousness or nonobviousness.

	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwala et al  (2019/0310758) in view of Langer et al. (US Pub # 2015/0235367).

As per claim 1 Agarwal discloses a system for use of virtual reality (VR) and/or augmented reality (AR) with data center operations and cloud infrastructure services (Agarwala: [0016]: "The computing device may be mobile phone, laptop, smart television, or cloud-based account data that may be communicatively coupled to an AR system or device that can read or access the data from the local device.”), comprising:
 a VR/AR framework that enables the use of virtual reality and/or augmented reality with data center operations and cloud infrastructure services  (Agarwala: [0098, 0102 & Fig 28 & 29]: "FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/AR meeting space & The Spatial XR framework or AR engine may receive the unity input and coordinate it or map with the input received from various AR-enabled applications or content providers and output the content through the Unity framework and back to the devices.”);
wherein the VR/AR framework receives real-time or near-real-time signals from physical data center equipment, servers, racks, sensors, or other physical devices, and other information or data via a data (Agarwala: [0336]: "In some embodiments, because the AR meeting space updates in real-time or near-real-time, AR/VR cloud system 206 may periodically refresh the data, i.e., refresh/receive the structured data from the media source(s) in the AR meeting space.”); 
wherein as the data center operator works within the cloud infrastructure or data center environment, the VR/AR device displays a visualization or other information associated with the physical devices of the cloud infrastructure or data center environment (Agarwala: [0013]: "Upon detection of the thumb swipe or other gesture, the AR system may communicate with the mobile device, retrieve the image file or an image of whatever data the user is accessing, store or buffer on the cloud and communicate this data to the headset of the user, who may then see the 2D image become a 3D image through the AR glasses.”);
Agarwala does not explicitly teaches the measurement of position and movement.  
Langer however discloses wherein the system is accessible via a VR/AR device which includes sensors that measure the position, orientation, and movement of a data center operator within the cloud infrastructure or data center environment (Langer: [0042 & 0057]: "devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwala in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).
Claims 7 and 13 are rejected based on rationale provided for claim 19.

Agarwala/Langer discloses the system of claim 1, wherein the data convergence layer or component enables communication of data between the data center and other locations, via a network/cloud, including one or more remote data center specialists (Agarwala: [0138]: "The AR framework may also include a computer virtualization layer that may perform functionality such as identifying the location of the various users. In an embodiment, if a user is attending an AR meeting from a remote location and the AR system includes a scan of both rooms, the AR system may provide the remote attendee a composite room which may account for the actual physical dimensions of his current room combined with the relative placement of avatars, people, and display objects within the room of the AR meeting he is attending.”).

As per claim 3 Agarwala/Langer discloses the system of claim 1, wherein the visualization includes or is overlaid upon a displayed elevation of a rack, blade, slot, or other physical device of the data center to be examined (Agarwala: [0022]: "FIG. 2B is a block diagram illustrating an AR/VR system, according to some embodiments. In the example shown, a user 202 may be wearing AR/VR glasses 204 through which the AR/VR cloud system 206 makes visible either in augmented or virtual environment of data with which the user 202 may interact. Though the example shows glasses 204, in other embodiments, users may interact with the AR/VR cloud system using laptops, phones, wearables, glasses, or other devices.”).
As per claim 4 Agarwala/Langer discloses the system of claim 1, wherein the data convergence layer or component enables receipt of information from other sources of data can include, including one or more of a ticket tracking system (database), data center layout (database), or knowledge management database  (Agarwala: [0138 & 0070]: "The AR framework may also include a computer virtualization layer that may perform functionality such as identifying the location of the various users & the AR system may track relationships and locations between the display objects, including the users/avatars and display elements, objects, or other data overlaying the physical environment ”). 
As per claim 5 Agarwala/Langer discloses the system of claim 4, wherein the information includes data center related analytics describing problems that have occurred with particular data center components (Langer: [041 & 0042 & 0057]: "The above proposed aspects of this invention allow solving the challenging robustness problem of existing approaches for vision-based localization when the localization is performed with respect to a complex object within a complex scene & devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwala in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).

As per claim 6 Agarwala/Langer discloses the system of claim 4, wherein the information is gathered from multiple other systems or sources, and then filtered or otherwise processed to provide focused information for the data center operator (Langer: [041 & 0042 & 0057]: "The above proposed aspects of this invention allow solving the challenging robustness problem of existing approaches for vision-based localization when the localization is performed with respect to a complex object within a complex scene & devices provide sensor data with varying confidence values, such as the device position by GPS sensor, digital compasses measure the orientation of the device with respect to north and inertial sensors provide the device orientation & the method is a method for determining a position and orientation of a device with respect to an object in an augmented reality application or robotic system navigation”).

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Agarwala in view of Langer to figure out the measurement of position and movement.  One would be motivated to do so because this technique advantageously provides sensor data with varying values (Langer [0042]).


Claims 8-12 & 14-18 are rejected based on rationale provided for claims 2-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300

/SIBTE H BUKHARI/Examiner, Art Unit 2449